 88DECISIONSOF NATIONALTexasGulf Sulphur CompanyandOil,ChemicalandAtomicWorkersInternationalUnion,AFL-CIO.Case23-CA-2316.February 23, 1967DECISION AND ORDERBEFORE CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDJENKINSOn October 28, 1966, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices andrecommended that the complaint be dismissed withrespect to such allegations. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. Respondent filedcross-exceptions with a supporting brief and alsofiled copies of its brief to the Trial Examiner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the cross-exceptions, the briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Texas GulfSulphur Company, Beaumont, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: Thecomplaint alleges that, on and since February 15, 1966, theRespondent, Texas Gulf Sulphur Company, has engagedin unfair labor practices affecting commerce within theLABOR RELATIONS BOARDmeaning of Sections 8(a)(1) and (3) and 2(6) and (7) of theNational Labor Relations Act, as amended (29 U.S.C., Sec.151et seq.),by interrogating employees concerning theiractivitieson behalf of the Union, by suggesting toemployees their withdrawal of bargaining authorizationspreviously given by them to the Union, by threateningemployees supporting the Union with discharge and loss ofeconomic benefits, by granting a general wage increase toemployees to induce them to refrain from becomingmembers of or assisting and supporting the Union, and (onFebruary 28, 1966) by discharging employee J. D. O'Nealbecause of his concerted activities and other unionactivity.In itsanswer, the Respondent generally deniesthese allegations except with respect to the discharge ofO'Neal who it asserts was a supervisor and not anemployee protected by the Act.'Pursuant to notice, a hearing was held at Beaumont,Texas, on July 7 and 8, 1966, before Trial ExaminerWilliam F. Scharnikow. The General Counsel and theRespondent appeared by counsel, and the Union by arepresentative, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and tointroduce evidence upon the issues. Since the close of thehearing, I have received and considered briefs from theGeneral Counsel and counsel for the Respondent.2Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation with itsprincipal office and place of business in Beaumont, Texas.It is engaged in the business of mining and sulphurrecovery operations in Canada and in Texas and otherStatesof the United States. In its Texas sulphuroperations during the 12 months preceding the issuance ofthe complaint, it mined, refined, and shipped to locationsoutside the State of Texas sulphur of a value exceeding$50,000. During the same 12 months, it received materialsof a value exceeding $50,000 which were shipped directlyto it in Texas from points outside the State of Texas. I findthat the Respondent is engaged in commerce within themeaning of the Act and that it will effectuate the policiesof the Act to entertain jurisdiction of this case.It.THELABOR ORGANIZATION INVOLVEDOil, Chemicaland AtomicWorkersInternational Union,AFL-CIO (herein called the Union), is a labor organizationwithin the meaning ofthe Act.The charge of the Union was filed with the Regional Directoron March 1, 1966, and serveduponthe Respondent on March 2,1966 The General Counsel's complaint was issued and servedupon the Respondent on April 29,19661The General Counsel has also forwarded to me posthearingcorrespondence with counsel for the Respondent in which theyagree to certain corrections of inadvertent errors in volume 1 ofthe official transcript of the record IThe corrections are herebyaccepted, including the deletion of the comment, "We want toshow animus," which the transcript attributes to me at page 55,line 22No such comment was made by me Other errors in thetranscript not dealt with by the agreement of counsel are alsoapparent from a reading of the transcript but do not affect theessential importof what counsel,the witnesses,and I said at thehearing.163 NLRB No. 20 TEXAS GULF SULPHUR CO.89III.THE UNFAIR LABOR PRACTICESA. Summary of Undisputed Facts, Evidence, Issues, andGeneral Conclusions Reached ThereonThe Respondent conducts and separately administersitsTexas sulphur operations at its Frasch SulphurDivision,apparently so named because of its use of theFrasch mining process. By melting sulphur formationsthrough the underground injections of superheated waterand then air-jetting and piping the sulphur to collectingstations,the Division mines sulphur and has producingplants in each of five fields in the gulf coastal area. One ofthese fields is the Spindletop field near Beaumont, whereitsBeaumont Shipping Terminal is also located.In 1965,there were 914 employees in the entire Division, 673 ofwhich employees were hourly paid.In the Spindletop andShippingTerminal operations alone, there were 245employees of whom 189 were hourly paid.In 1964 and 1965, the Respondent had 2 profitableyears.According to its 1965 annual report to itsstockholders,itsnet income for 1964 from all itsoperations in Texas and elsewhere was $11,556,189 and in1965 it increased to $18,160,941.However,from thefigures thus released,there is no indication of itsexperience for these 2 years in the Frasch Division'soperations alone. Despite its overall successful operations,there had been apparently no general wage increase for itsemployees in the Frasch Division for at least 6 years, for,as one of them(VictorPetkovsek) testifiedwithoutcontradiction,he had not received any raise during thisperiod.On Thursdayevening,February 24, 1966, the Unionheldanorganizationalmeeting for the Division'semployees and 70 to 75 of the employees attended. Thusbegan the first attempt ever made to organize theRespondent'sTexas employees in the memory of any ofthe witnesses who had been employed by the Respondentfor periods ranging from 12 to 15 years.There is very little direct evidence as to when theRespondent first became aware of this union activity.According to his testimony,Production Foreman J. M.Franz had learned on Thursday, February 24, of themeeting to be held that night.And according to theuncontradicted testimony of three of the employees, theyasked Supervisor Ernest Koenig to join the Union onSunday, February 27, but he refused because he was asupervisor.None of the Respondent'smanagerial groupappeared as a witness at the hearing and the Boardtherefore does not have the benefit of their testimonyconcerning their possible knowledge of the union activityon or before Sunday,February 27. However,itappearsfrom the uncontradicted testimony of J. D.O'Neal and theRespondent's admission in its answer to the complaintthat Assistant General Manager Clifford Barr dischargedO'Neal on Monday,February 28, because by then he hadlearnedof O'Neal's involvement in the Union's activity.On Sunday,February 27, E. O.Mason,general managerof the Frasch Division,held a supervisors'meeting duringthe day at the Spindletop warehouse and, on the sameevening, he signed and had posted on the Respondent'sbulletin board a notice to all employees in the Division ofgeneral raises of 30 cents per hour for hourly paidemployees and $50 per month for salaried employees, ineachcaseretroactive to February 15. According to theGeneral Counsel's complaint,the Respondent granted thisgeneral wage increase to its employees "to induce them torefrain from becoming or remaining members of the Unionor giving any assistance or support to it."The posted notice, copy of which was given to eachemployee, read as follows:You knowthat the sulphur business has beenrecoveringfromyearsoflowpricesandoverproduction.As a result, Texas Gulf SulphurCompany is in a position to grant you well deservedwage and salary increases.I am happy to announce that after careful study andreview, it was agreed that the following increases arejustified and will be effective as of February 15, 1966:Hourly paid employees30 cents/hourSalaried employees$50/monthIpersonallywant to add my thanks for yourcontinued dedication and loyalty to Texas GulfSulphur Company.At thispoint,the Respondent's failure to supply certainrelevant evidence which it unquestionably could haveproduced,must again be noted.For the Respondentoffered no evidence as to the supervisors' meeting nor asto a material conversation following and concerning themeeting, which took place between three of the employeesand Supervisor Koenig and as to which two of theseemployees testified as witnesses for the General Counsel.Nor didthe Respondent produce any testimony by itsgeneral manager,any of its other officials,or (for thatmatter)by any witness, to support its counsel's contentionat the hearing and in its brief,that the Respondent hadpreviously decided to grant and announce the generalwage increase because of its recently profitable operationsrather than for the purpose of blunting any possiblediscontent among its employees and thus discouragingthem from joining and supporting the Union as theirprospective bargaining representative.Instead, it reliesentirely on the Board'sdrawing an inference of thepropriety and innocence of its purpose, from the profitablebusiness figures shown in its recent report to itsstockholdersand the self-serving language of itsannouncement of the raise to the employees.As a result of this gap in what could reasonably havebeen expected to be its chain of direct evidence, theRespondent is responsible for unnecessarily confrontingtheBoard with two apparently possible but conflictinginferences as to the purpose of the Respondent's grantingandannouncingthegeneralwage increase onFebruary 27: the one urged by the General Counsel andbased primarily upon the rapid sequence of unionmeetings and the substantial wage increasewhich was thefirstgeneral increase to be granted in years; and thesecond asserted by the Respondent upon a mere showingof its recent profitable operations and the statement madeby it to the employees in announcing the raise. Obviously,if the Respondent's reason for the increase was actuallywhat it says it was, the Respondent could have avoidedthis problem of conflicting inferences by presenting itsposition clearly and forcefully through the direct, fullydeveloped testimony of its general manager or otherofficials,even though it would thereby have subjectedsuch testimony to the reasonable test of cross-examinationby opposing counsel.That the Respondent failed to do thisraises such a serious question as to its positionthat it bothweakens the possibility of the Board'sdrawing theinference it asks and strengthens the contrary inferencedemanded by the General Counsel and the Union. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother result of the Respondent's failure to producedirect and obviously available evidence of this sort, is thatthe only evidence of what happened at the supervisors'meeting immediately preceding the announcement of theincrease on February 27 was provided by two employees intheir uncontradicted testimony as to the substance of aconversation they had with Supervisor Koenig thatafternoon. Thus, employee Marvin Thompson testified,and his testimony was substantially corroborated byemployee Gordon Bucholz, that Koenig told them that, at asupervisors'meeting he had attended that morning,General Manager Mason had asked what the men mostlywanted, that warehouse "supervisor" W. E. Broughtonsaid he had nothing to offer the men, but that someone hadthen said it was "money" the men wanted.3On the offer of Thompson'soriginaltestimonyconcerning Supervisor Koenig's statement to him andBucholz, I first sustained an objection by the Respondentbut then reversed the ruling and received the testimony.The Respondent had objected to the evidence, and nowagainattacksit, ashearsay and not within the exception tobe accordedadmissions.According to the Respondent,Koenig (although admittedly a supervisor) was only aminor supervisor with no role in determining whether ageneralwage increase was to be granted, and hisstatement to the two employees cannot properly beregarded as binding upon the Respondent. But Koenig'sstatement to the two employees did not purport to presentthe actual reason nor even his opinion of the reason for theRespondent's decisionto grantthe general wage increasebut only the apparently significant fact that at thesupervisors' meeting, the general manager asked what theemployees wanted and was told that it was "money."4Furthermore, in General Manager Mason's letter to theemployees on March 17 (whichissetforth below) heexpressly assured the employees that they could rely on asupervisor'sanswers to any questions as "straightanswers."Accordingly,Thompson'sandBucholz'testimony as to what Supervisor Koenig told them wasproperly received at the hearing. And, in view of theRespondent's failure to adduce any evidence as to thesupervisors'meeting, the substance of SupervisorKoenig's statements to the employee-witnesses must beaccepted as fact and given appropriate weight indetermining the Respondent's purpose and intention ingrantingthe general wage increaselaterthe same day.As I have already mentioned, the Respondentdischarged James D. O'Neal on February 28. Although theGeneral Counsel and the Union contend that O'Neal wasmerely an employee, Assistant General Manager Barr toldO'Neal he was a supervisor and was being dischargediAs noted, neither General Manager Mason nor any otherofficial of the Respondent testified Nor did Broughton testify.Although Supervisor Koenig testified to other matters as a witnessfor the Respondent, he did not testify either as to his conversationwith Thompson and Bucholz or as to what occurred and was saidat the supervisors'meeting. In fact,of all the Respondent'switnesses,only Supervisor RobertTaylor (having given testimonyon directexamination as to statementshe allegedly made toanother employee concerning a supervisors'meeting) testified oncross-examination that all he could remember aboutthatmeetingwas that the Respondent's attorney spoke to them about the"Company's benefits .what benefits they had working for theCompany . " and that (although he did not think so) he did notknow whether the Union had been the topic of conversation4 In this respect, Koenig's statements differ from thebecause he had improperly engagedinsigningupemployees for the Union.This was also the explanation of O'Neal's dischargewhich the Respondent gave to the employees in a lettermailed to each of them on March 17, although the letterdid not refer to O'Neal byname.The letter, which is setforth in full in Appendix A, was signed by GeneralManagerMason and R. M. Stoy, his assistant atSpindletop. It assured the employees thatitwas "againstthe law and against the policy of the Texas Gulf SulphurCompany to discharge or discriminate against anynonsupervisory employee because he is either for oragainst a union" and that theirsigning aunion card,attendingaunionmeeting,orotherwiseactivelysupportinga union"cannot, and will not have any effect onyour job at Texas Gulf Sulphur Company." The tone of theletterand its general content, however, showed anantipathy on the part of the Respondent for the Union anditsorganizationof the employees. In this vein, afterreferencestowhat it described as the Union'stroublemaking tacticsand itslikely"propagandatechniques," the letter asked the employees to considerthe reason for the Union's attempting to organize them,and the benefit they might expect to receive through theUnion, as well as the fairness of the Respondent'streatment of them "over the years, without any unioninterference." The letter also informed the employees,"You will be hearing from us from time to time; but in themeantimefeel free to ask either of us or your supervisorany questions. We will give you straight answers ...."The foregoingis a summaryof themainfacts and all theevidencerelatingto the Respondent's grant of the generalwage increase and its discharge of James D. O'Neal. Onthis record, the General Counsel and the Union contend,and the Respondent denies, that the general wage increaseof February 27, O'Neal's discharge on February 28, andthe Respondent's March 17 letter to the employees wereall intended to interfere with [employees] and restrain theemployees from joining and supporting the Union andwere therefore violative of the Act. The General Counseland the Union also contend, and the Respondent furtherdenies, that in other instances which are discussed below,the Respondent's supervisors additionally interfered withthe employees' exercise of theirorganizationalrights andcommitted unfair labor practices within the meaning ofSection 8(a)(1) of the Act by interrogating employees, bytelling employees they would lose employee benefits if theunioncampaign were successful, and by attempting toinduceemployeestowithdrawunionbargainingauthorizations which they had already signed.Upon my following consideration of all the relevantevidence, the inferences to be drawn therefrom upon thestatementswhich the General Counsel asserts were made byWinston Harris, another minor supervisor, to employees JackWhittaker and Victor Petkovsek to the effect that there was nodoubt the Union had "got" them the raise According toWhittaker's and Petkovsek's testimony, Hams made such astatement to them in the course of conversations in which hisother remarks might, if credited and pleaded in the complaint,have constituted supervisory interference. But Hams' remarkswere not pleaded as an unfair labor practiceMoreover Harrisdenied the substance of their testimony and, in considering histestimony and that of the employees, I would credithis denials Inany event, I should regard even such remarks as were attributedtoSupervisorHams as indicating at most his opinion andcertainly not his knowledge of any material fact, much less theactual reason for the wage increase. TEXAS GULF SULPHUR CO.91state of the present record, and the arguments of counsel,Ihave concluded that only the Respondent's grant andannouncementofthegeneralwage increase onFebruary 27, 1966, constituted an unfair labor practice,and that the other accusations of unfair labor practicemade by the General Counsel and the Union are withoutmerit and should be dismissed.B. The Wage IncreaseIfmotivated by a desire to induce the employees torefrain from joining and supporting the Union, theRespondent's grant and announcement of the generalwage increase on February 27 was such an interferencewith the employees' freedom of choice for or againstunionization as to be an unfair labor practice within themeaning of Section 8(a)(1) of the Act.N.L.R.B. v. ExchangeParts Company,375 U.S. 405, and seeMedo Photo SupplyCorporation v. N.L.R.B.,321 U.S. 678, 686. Considerationof the evidence requires the conclusion that this was infact the Respondent's motive in granting and announcingthe wage increase on February 27 and that the Respondentthereby committed the unfair labor practice alleged in thecomplaint.The wage increase and the circumstances in which itwas announced were unusual.Itwas a substantial wageincrease, it was the first general wage increase given theDivision'sunorganized employees in years, and itsannouncement came only 3 days after a considerablenumber of the Division's employees had attended a unionmeeting. Certainly, the normal and natural effect of theRespondent's action was to dampen the employees'inclination to join or remain members of the Union and todiscourage their reliance and support of the Union byshowing them they needed no union to procure substantialbenefits from the Respondent.Moreover, the evidence indicates that this was theintended, as well as the normal and foreseeable, effect ofthe Respondent's taking the action it did on February 27.For it seems clear from the evidence in the record and theRespondent's failure to produce any direct testimony tothe contrary from its decision-making officials, that theRespondent knew of the flurry of union activity when itmade the announcement of, and thus actually granted, thewage increase on February 27, and that it intended, bymaking the announcement at that particular time, todiscourage the employees'joiningand supporting theUnion.Suchaconclusionisinescapableuponconsiderationoftherapiditywithwhichtheannouncement followed the union meeting; the knowledgeof theunionactivity on the part of at least two of thesupervisors before the increase was announced; thepreannouncement questioning of supervisors by thegeneral manager himself as to what the men wanted andhis being informed that it was "money"; the assistantgeneralmanager's discharge of an alleged supervisor(O'Neal) on February 28 because he had previouslylearned of the man's union activity; and finally, thecontent of the Respondent's March 17 letter to theemployees in which (althoughassuringthe employeesthere would be no reprisals) the general manager and hisassistant frankly displayed their antagonism to the Union'ssigning up the employees and asked them to consider notonly the possible benefits of unionization but also theRespondent's fairness to them "over the years withoutunion interference"-an unmistakeable reminder of thesubstantial general wage increase they had just received.In his brief, Respondent's counsel makes no referencetohis failure to submit any direct evidence of theRespondent's actual purpose in granting and announcingthewage increase, nor therefore does he make anyattempt to explain the omission. As he did during thehearing, he relies completely on the stockholders' reportshowing the upsurge in its income for the preceding 2years, and the language of the announcement of the wageincrease explaining that this was the reason for theincrease.On this foundation, he makes two arguments.His first argument is an assumption that these two papersaresufficient to show an earlier decision by theRespondent to grant the raise because of its profits and forno other reason. And his second argument is that it isincredible that the Respondent would grant a wageincrease to all the employees in the Division, involving anannual expenditureof $600,000, for the purpose ofdiscouraging union activity which appeared only amongthe employees in the Spindletop and Beaumont ShippingTerminal area.Both of these arguments of the Respondent are faulty intwo respects. They point up the necessity of some directproof of the Respondent's purpose in addition to the coldfigures in the stockholders' report and the self-servinglanguage of the wage-increase announcement. And theyindicate a misunderstanding of the nature of the act whichthe complaint alleges to be an unfair labor practice. For,although the Respondent might reasonably have decidedbefore February 27 that it would grant a general wageincrease in view of its swelling profits, this does not appearfrom either the stockholders' report or the wageannouncement, or, for that matter, from anything else inthe present record, since none of the decision-makingofficials testified. Furthermore, even were we to assumean earlier decision by the Respondent to grant a wageincrease, the Respondent had not informed the employeesof it and it does not appear upon the present record whensuch a raise (if planned) was either to be announced ormade effective. Thus, the announcement of the wageincrease on February 27 actually amounted to a grant ofthe increase and, whether it be termed an announcementor a grant, its discouraging effect on the employees' unionactivity is apparent, and its timing so close after the unionmeeting is unexplained-again because none of theRespondent's officials testified. Finally, the Respondent'ssecond argument which is based upon the assertedincredibility of its granting a divisionwide increase todefeat organizational activity in one area, is also defective,since, absent direct testimony of its decision-makingofficials, it fails to exclude the possibility that although thedecision to give the raise for the entire Division might havebeen made earlier than February 27, the actual grant andannouncement were later accelerated to February 27 andthus timed so that they would have a repressive effect notonly upon the developing unionization of the employees inthe Spindletop and Beaumont Shipping Terminal area butalso upon the possible spread of organization throughoutthe rest of the Division.For the foregoing reasons and in accordance with what Ihave found to be the weight of the evidence, I find andconclude that the Respondent granted and announced ageneralwage increase on February 27, 1966, for thepurpose of inducing its employees to refrain from joining,or remaining members of, the Union and that it therebycommitted an unfair labor practice within the meaning ofSection 8(a)(1) of the Act. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Discharge of J. D. O'Neal and the Letter ofMarch 17The evidence shows, and the Respondent admits, thatJ.D.O'Nealwas discharged on February 28, 1966,because of his activities on behalf of the Union. TheRespondent contends that he was a supervisor and not anemployee within the meaning of the Act, and thereforethat his discharge was not an unfair labor practice. TheGeneral Counsel and the Union contend that O'Neal wasan employee and that his discharge was an unfair laborpractice within the meaning of Section 8(a)(3), but thateven if he were a supervisor, his discharge and theRespondent's reference to it in the letter to the employeeson March 17 were intended to intimidate them and torestrain them in their union activity in violation of Section8(a)(1) of the Act. Upon the evidence I find and concludethat O'Neal was a supervisor within the meaning of theAct and that his discharge was not an unfair labor practicewithin the meaning of Section 8(a)(3). I also find andconclude that neither his discharge nor the letter ofMarch 17 was an unfair labor practice within the meaningof Section 8(a)(1) of the Act.1.O'Neal's supervisory status and dismissal of the 8(a)(3)allegationof the complaintO'Neal worked in the Bleedwater Treating Plant, whichfor convenience will occasionally be referred to as theBWT plant. L. P. Cooper was the superintendent of theplant.O'Neal did maintenance, as well as operationalwork, and on Cooper's 2 days off each week and his 4 or 5weekvacationseach year, O'Neal was designated as "sub-foreman." The Respondent contends that O'Neal was bothsupervisor of plant maintenance and also "sub-foreman"of the plant. The General Counsel and the Union contendthat O'Neal was merely an employee in all aspects of hiswork.The BWT plant receives the waste water' from theSpindletop field after itsuse ina superheated state formelting sulphur deposits, and then removes poisonoushydrogen sulphide gas from the water so that the watercanbedischargedwithoutdanger to the nearbycommunities. Practically continuous operation of the plantis necessary and, in addition to theplant superintendent anormal staff of 10 men, split into 3 shifts, works at theplantaround the clock, 7 days a week. The schedulerequires each of themen towork 5 days a week, with avariation of the particular 2 days of the week he is off. Onlyan operatorand ahelper work on each of the evening andnight shifts (i.e., from 4 p.m. until midnight and frommidnightto 8 a.m.,respectively) but, in addition to theplant superintendent or the "sub-foreman," from two tofour men work on the day shift from 8a.m. to4 p.m. whenthe greater portion of themaintenancework is done. Themen on each day shift includedat leastan operator and ahelper, with any additional man or men doingmaintenancework during that shift.5Superintendent Cooper worked only during the day shiftalthough he was on call and responsible for the operationof the plant 24 hours a day. His salary was $775 per month.O'Neal, too, worked only on the day shift. Normally, heworkedon maintenance3 days a week at an hourly rate of5This summary of the number and normal work of the men oneach shift is derived from the testimony of the witnesses and anexaminationof the "Daily Foreman'sReports"which are inevidenceA so-called "Busby"man also works on the slurrypump but, although subject to the Respondent's orders, he is$3.49, but on 2 days a week and every day during Cooper's4 or 5 weekannualvacations when O'Neal was designated"sub-foreman," his hourly rate was increased to $3.87.Two of the other men (P. B. Wells and C. O. Burton)worked as either an operator or helper for several days aweek on one or another of the shifts (not only the day shift)but on theremaining2 or 3 days(sometimesthe two ofthem together but not always) they did maintenance workwith O'Neal on the day shift. Normally the hourly rate ofeach of these men was $3.33 while he was on maintenancework but when he servedas anoperator, he received therate of the operator for whom he substituted (e.g., as muchas $3.49 when on the night shift).But on maintenancework, both on those days when O'Neal but not Cooper wasoff and also on those days when O'Neal was acting as"sub-foreman" in Cooper's absence, eitherWells orBurton received O'Neal's normal hourly rate of $3.49.6Finally, when Superintendent Cooper and O'Neal wereboth away from the plant (although this was obviously notregular or frequent) either Wells or Burton became acting"sub-foreman" and he, like O'Neal when he was the "sub-foreman," received the $3.87 hourly rate.One other factor complicating the determination ofO'Neal's supervisory or nonsupervisory status was thedivisionof responsibility for, and control of, theoperational and maintenance work at the BWT plantbetween the administrative departments set up by theRespondent. Untilsometimein 1963, both functions werewithin,and controlled by the, Respondent's fielddepartment,andPlantSuperintendentCooper'sresponsibility and control of both plant operations andmaintenancewere clear, subordinate only to the fieldsuperintendent. O'Neal apparently was then subordinateto Cooperin all hiswork. But in 1963, the operation of theBWT plant was transferred to Respondent's qualitycontrol department, which also embraced its laboratoryand a filteringplant,and the BWT plant's operations werethereby placed at least nominally and directly under thecontrol of Chief Chemist Franklin Clampitt.But, asClampitt testified, he never exercised the control becauseof his unfamiliarity with the operation of theplant andpermitted Superintendent Cooper to run the plant withoutsupervision or interference. At the sametimein 1963, theBWT maintenance function was placed under a newlyconsolidated divisionwidemaintenancedepartment.The troublesome question towhich this lastdevelopment gives rise is whether O'Neal, in addition tobeing "sub-foreman" of the plant 2 days a week and duringSuperintendent Cooper's vacations, was released fromCooper's control with respect tomaintenance and was ineffect a supervisor of his fellow maintenance workers(Wells and Burton) with direct responsibility only to theDivision superintendent of themaintenancedepartment.This only further complicates the question of whetherO'Neal actually exercised any supervision over Wells andBurtoninmaintenanceseveral days a week,sinceitwouldbe difficult, to say theleast,to determine whether, asO'Neal testified, he workedalongwith these men underCooper's instructions and supervision without assigning oroverseeing their work or whether as SuperintendentCooper testified he recognized O'Neal's independentresponsibility for themaintenanceof theplant,never gavehim instructionsand never interfered with O'Neal'ssupplied and paid by the Busby Company which furnishes laborof this and other types to the Respondent under contract.6These particular findings again are made on the basis of anexaminationof the "Daily Foreman'sReports"which are inevidence TEXAS GULF SULPHUR CO.93supervision of the other maintenance men. Fortunately, Ifind it unnecessary to decide whether O'Neal was in effectsupervisor of maintenance at the BWT plant since itappears to me that he was actually Cooper's "sub-foreman" at the plant, certainly during Cooper's days offand his vacations.On this last aspect of the supervisory question, theanswer seems clear. O'Neal himself testified that, inCooper's absences, he spent an hour a day with theoperators,"making minor changes in operation,"a tacitadmission of his direction of their work at least to thisextent. In the rest of his testimony however, O'Neal wouldhave it appear that, even in Cooper's absence, he was notpermitted to control the operations and working time ofthe few men working in the plant but was required to callCooper at his home or wherever he could find him, andfailing this, to get instructions from his superiors in thequalitycontroldepartment.Not only was O'Nealcontradicted as to this by Cooper, Chief Chemist Clampitt,and J.A. Monferdini(Clampitt's assistant),but he is alsocontradicted by the content of the "Foreman's Reports"which he himself made up and signed as "sub-foreman"during Cooper's regular absences from the plant includingone vacation Cooper took in December 1965. They show(without convincing refutation from O'Neal) that duringthese periods O'Neal, as sub-foreman, actually permittedtemporary changes in the working schedule of some of themen, and designated the particular days off which theywere allowed (under the Respondent's practice) forholidays they had worked. In my opinion, this evidence, inconjunctionwithCooper's testimony that he hadrepeatedly told O'Neal he was in charge of the plant inCooper's absence, shows that O'Neal was actually the"sub-foreman" of the plant, at least during Cooper'sregular periods of absence, and that as such he was givenand exercised the authority to direct the work of theoperators,to assignwork to theplant'semployees, tomake changes in their scheduled shift assignments, and toregulate and thus award to them the particular days off forholidaysworked to which theRespondent'spracticegenerally entitled them. I find, moreover, that his exerciseof this authority was not routine but required the exerciseof independent judgment on O'Neal's part, and thattherefore he was a supervisor within the meaning ofSection 2(11) of the Act and not an employee. Accordingly,Iwill recommend the dismissal of the allegation of thecomplaint that the Respondent by discharging J. D.O'Neal on February 28, 1966, because ofhisunionactivities and support,committed an unfair labor practicewithin the meaning of Section 8(a)(3) of the Act.2.O'Neal'sdischarge and the letterof March 17 werenot unfair labor practices,eitherseparately or incombinationThe General Counsel contends in his brief that, even ifO'Neal were a supervisor, his discharge was an unfairlabor practice within the meaning of Section 8(a)(1) of theAct. He argues in substance that the intended and normaleffect of the discharge and the publicity given to it in theletterwhich the Respondent sent to the employees onMarch 17 was to intimidate the employees and to cause,them to refrain from joining or supporting the Unionbecause of a fear that they too might be discharged fortheir union activities.But, in the circumstancesshown bythe evidence in the present case, this argument has nomerit.A reading of the March 17 letter (see Appendix A) showsthat,although it clearly evinces the Respondent'santagonism toward the unionization of its employees, itdoes not either threaten any reprisal for union activity orpromise any benefit to the employees if they would refrainfrom supporting the Union. Indeed, the letter gives theemployees reassurance against reprisal. The letter in itselftherefore did not constitute an unfair labor practice(Section 8(c) of the Act) although its indication of theRespondent's antagonistic attitude and its allusion to thebenefit recently conferred in the general wage increase ofFebruary 27 has already been properly considered as afactor inappraisingthe Respondent's intent in grantingthe increase. 7In viewof theletter's reassuranceof thenonsupervisoryemployees against reprisal, its reference to O'Neal'sdischarge as a supervisor because of his union activitydoes not warrant the conclusion that O'Neal's dischargeand the letter were intended to intimidate, or had thenormal effect of intimidating, the employees, by causingthem to fear antiunion reprisal at the hands of theRespondent. The evidence thus gives no reasonableground for a finding that O'Neal was discharged for anyreason other than his improper involvement in the unionactivityasa supervisor.Though he was a minorsupervisor,hissupervisory functionswere regularlyperformed for substantial proportions of his working timeand employees likeWells and Burton,who merelysubstituted for him infrequently and briefly in the exerciseof the same or similar supervisory functions,had no realreason to fear that, like O'Neal, they might be regarded assupervisors and discharged because of their union activity.Nor do the cases relied on by the General Counsel in hisbrief, in which discharges of supervisors have been held tobe unfair labor practices, support the General Counsel'scontention with respect to O'Neal in the present case. For,in each of those cases, the Board found, unlike the findingmade with respect to O'Neal in the present case, that theemployer discharged the supervisor not because of hisprounion activity but because he had either testifiedagainst the employer in a Board proceeding,8 or becausehe had refused to obey the employer's instructions that hewas to engage in conduct repressive of the employees'exerciseof theirorganizational rights and thus to take partin an unfair labor practice of the employer.9 Although thedischarges of the supervisors in these cases were held bytheBoard to be unfair labor practices because theemployees could "reasonably believe a similar fate wouldbefall them," 10 there was no reasonable ground for such afear by the nonsupervisory employees in the present case.Upon the foregoing considerations, I reject the GeneralCounsel's contention that even though O'Neal was asupervisor within the meaning of the Act, his dischargeand the letter of March 17 were intimidatory of the'SeeHendrix Manufacturing Company, Inc, v N L R B ,321F 2d 100, 103-104 (C.A. 5),Aero Corporation,149 NLRB 1283,1299-1300,enfdsubnom,InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers vN.L.R B, 363 F 2d 702(C A D C)."Oil CityBrass Works, 147 NLRB 627,629-630,Better MonkeyGrip Company, 115NLRB 1170.I.D Lowe,157 NLRB 310,Talladega Cotton Factory, Inc.,106 NLRB 295, 296-298, enfd 213 F 2d 208 (C A. 5);Inter-CityAdvertising Company, Inc, 89 NLRB 1103,1106-08.'"Oil City Brass Works, supraat 629 94DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees and unfair labor practices within the meaningof Section 8(a)(1) ofthe Act.D.Other Alleged InterferenceAs I have noted, the General Counsel contends thattherewere a number of instances in which theRespondent's supervisors interfered with the employees'organizational activity by questioning employees aboutthis activity, by telling them they would lose employeebenefits if the union campaign were successful, and byattempting to induce employees to withdraw unionbargaining authorizations which they had already signed.As I have also stated, I find no merit to these accusations.1.Alleged interrogationTwo of the employees testified that J. M. Franz, foremanof sulphur well operations, questioned them. EmployeeD. B. O'Neal testified that on the morning of February 24(the Unionmeetingwas to be held that night) Franz, whomO'Neal had known for a long time and with whom he wasfriendly, came up to him and tapped O'Neal on his hat;that O'Neal said "Now Johnny, don't come around hereasking me-;" that Franz interrupted O'Neal with thequestion, "What's this I hear about a meeting?"; thatO'Neal replied, "If I knew anything abouta meeting, Iwouldn't tell you"; and that Franz retorted, jokingly and"without malice": "You son of a gun." And employeeHoward Bracht testified that on the morning after theunion meeting,Franz asked him whether he had gone tothe meeting and signed a Union card; that Bracht admittedhe had; that Franz said, "Let me see that card"; andBracht though he had first reached for his card in hiswallet, then refused to show the card to Franz.Franz denied this testimony given by these employees.He further testified that several days after the unionmeeting (and incidentally about the time of the dischargeofO'Neal'sbrother),D. B.O'Neal came to him,voluntarily showed him his'card, and said, "I do not wantto go under no false pretenses." I credit Franz' denials thathe questioned D. B. O'Neal or Bracht and recommend thedismissalof the allegations of the complaint to that effect.One other alleged incident of supervisory interrogationof an employee is set forth in the complaint. The fulltestimony of employee Gordon Bucholz as to this incidentwas that on March 16 Safety Director Mark Frasher cameto him at the BWT plant where Bucholz was working; thatFrasher "wanted to know how things were going, and I toldhim, pretty good"; that Frasher "said someone in theCompany had said something about his dad belonging tothe union and he said that he didn't belong to any damnunion";that Frasher further said he "wanted to know if[Bucholz] could talk to C. O. Burton"; that Frasher"looked up at the Board where [the names of the plantemployees were listed], and wanted to know if [Bucholz]could talk to J. D. Baird"; that Bucholz said, "I might beable to"; that Frasher then said, "Well, how about somemore of these boys up there? Can't you talk to them?";and that Bucholz replied, "I don't know whether I could ornot."Frasher did not testify. But even crediting Bucholz'testimony, I can not find that it was clear enough to showany interrogation of Bucholz about the various employees'possibleunionactivity.Accordingly, I dismiss theallegation of the complaint to this effect.2.Alleged forecast of loss of benefits as a result ofunionizationEmployee Victor Petkovsek testified that two of thesupervisors (Robert Taylor and Gene Trosclair) told him ineffect during separate conversations that if the unioncampaignwere successful, the employees would lose theirexistingbenefits.AccordingtoPetkovsek,hisconversation with Taylor took place when they happenedtomeet outside St. Pius' Catholic Church at the time ofthe evening mass on the second Sunday following theunion meeting,and Taylor, said that he had been to asupervisors'meeting.Petkovsek testified that Taylor toldhim that if the men wanteda union"the Company could goto contract labor and that you will have to pay all of thebenefits." Still according to Petkovsek, he had a numberof conversations with Trosclair in which Trosclair also toldhim "If it goes Union, they are going to take all yourbenefitsaway from you." In their testimony, bothsupervisors denied having made any suchstatements aswere thus attributed to them by Petkovsek.Taylor admitted that he met and talked with Petkovsekoutside the church one Sunday and that he then askedPetkovsek how the Union "was coming along." But hedenied having said anything about employee "benefits" orthat the "Company could go to contract labor." His fullversion of the conversation was that aftersomerandom,friendly talk, Petkovsek asked him what had happened atthe supervisors'meeting;that Taylor replied, "Nothingunusual"; that Taylor asked how "was the Union comingalong over there at Spindletop?"; that Petkovsek then"gave me a big, big, talking to ... Well, he went ahead andsaid that he was afraid that if he went ahead and joined theUnion that he wanted to know if the company would firehim"; that Taylor then said he "didn't know nothing aboutanything like that. [He] didn't know that anything likethat would take place."Trosclair, too, denied Petkovsek's testimony that he hadsaid that the Respondent would take benefits away fromthe employees. He explainedin histestimony that he hadhimself signeda unioncard for employees Gordon Bucholzand his brother, Norbert Trosclair, and that he had "a lotof discussion" with them and other employees,includingPetkovsek, about "benefits." Trosclair further testifiedthat in these discussions the substance of the remarksmadeby the employees was "that the [employees']benefits were froze after that firstmeetingthey had withthe Union, and that the benefits would be raised fromthere up, that they could never lose anything if the Unionwent in"; but that Trosclair told them that "the Unioncould notguaranteeyou anything until the Union hasbargained with the company's bargainingBoard and thatis the only way they [the union's representatives] canguaranteeyou anything is through the bargainingcommittee."Upon consideration of these conflicts with Petkovsek'stestimony and the two supervisors' testimony, I credit thetestimony of the supervisors and find that they did not, asPetkovsek testified, actually forecast or threaten a loss ofbenefits to the employees if the Union were successful initscampaign. Petkovsek is apparently a friendly butexcitable, loquacious, and persistent man who (as histestimony shows) not only made no secret of his support oftheUnion and his hope for an improvement in theemployees' condition through the Union, but engagedmany supervisors as well as many of the employees whomhe met from day to day in conversations in which he spokeenthusiastically and argumentatively about the union TEXAS GULF SULPHUR CO.95campaign." In view of this and despite Petkovsek'searnest and sincere manner in giving his testimony and hisevident belief that he was being truthful and accurate, Ibelieve it likely that it was Petkovsek who pressed uponboth Taylor and Trosclair his hopes, arguments, and fearsin connection with the union campaign and misunderstoodormisinterpreted their remarks.Both Taylor's andTrosclair's denials seem credible to me as does Trosclair'stestimony about his remarks to Petkovsek and otheremployees concerning the nature and uncertainty of thebargainingprocess.Accordingly,contrarytotheallegations of the complaint, I have concluded that neitherSupervisor Taylor nor Supervisor Trosclair threatened awithdrawal of employee benefits if a majority of theemployees succeeded in establishing the Union as theircollective-bargaining representative.3.Alleged attempts by supervisors to induce employees towithdraw their union authorization cardsWe come finally to the General Counsel's contentionthatSupervisorsErnestKoenig and S. M. Johnsonattempted to induce employees to withdraw unionauthorization cards which they had already signed. Uponconsidering this evidence, too, I have concluded that theallegations of the complaint to this effect should bedismissed.The General Counsel's evidence with respect toSupervisor Koenig's alleged acts was given by MarvinThompson, a maintenance employee who worked underKoenig in the warehouse. Thompson testified that onSunday,February 27, he and two other employees(Bucholz and Burton) had visited Koenig at his home andhad asked Koenig to sign a union authorization card butKoenig said he was a supervisor; that when he and Koenigwere riding together in a pickup truck on Monday,February 28, Koenig said that "some of the men werewriting letters to the Union asking for their Union cardsback and ... suggested that I do the same"; that Koenig,made the same suggestion to him the next day, Tuesday,March 1; and that on the following day, Wednesday,March 2, Koenig "approached me in the shop and told methat he knew I couldn't get my union card back but that Imight clear my name with the Company if I was to write aletter.that the men down at the power plant werewriting letters to get their cards back. And he pointed inthe direction of the power plant when he said it."Thompson further testified on cross-examination (as hestated in two pretrial affidavits) that he could not recallwho started the conversation "about the letters" onMonday, February 28, and Tuesday, March 1, but thatsince Thompson "was undecided about the Union," he(Thompson) "may have encouraged Koenig to talk aboutit."Koenig denied ever having had a conversation withThompson in which he asked Thompson to get his unioncard back or to write a letter to the Union. He furtherdenied having told Thompson he could clear his name withthe Respondent by writing "a letter." Nor, according toKoenig, did he know who was writing the letters to theUnion or that there was a man down at the powerhousewho was writing such letters. He did testify, however, that"several days" after he was supposed to have had theconversations to which Thompson testified, he "heard itfrom different [employees] discussing it-about writingletters ...Well, one morning I went into the shop after Icame from ... the office at the field shop, and there wasall the men discussing writing letters when I walked in theshop. And one of them-I don't know who it was-askedme if I knew anything about how to get a letter wrote orwho to write it to. I told him I did not know who wouldwrite them, or who to write to, but they could see one ofour supervisors who was Mr. Stoy or Mr. Johnson and theymight be able to tell them. But I didn't know who."On this conflict in the testimony of Thompson andKoenig, I credit Koenig,12 and find contrary to theallegations of the complaint that Koenig did not attempt toinduceThompson to write a letter to the Unionwithdrawing his bargaining authorization. Nor do I findthat when the men later asked Koenig about how to havesuch a letter written, his mere referral of them toSuperintendent Johnson or AssistantManager Stoyconstituted an attempt by Koenig to induce them to sendsuch a letter of withdrawal to the Union.There remains for consideration only one other incidentin which, according to the complaint, an attempt was madeon March 16, 1966, by Maintenance Superintendent S. M.Johnson to induce an employee to withdraw his unionauthorization. The employee involved was H. O. Breaux.Breaux had worked for the Respondent for 15 years.Several years before the incident now in question, he hadbeen transferred to the Gulf field of the Respondent tohelp build a new plant there and at that time he hadreceived a cut in his pay rate. On March 16, 1966, he wasclassified as a heavy equipment operator but was qualifiedasa first class carpenter and was working in themaintenance department where he was actually beingused as a first class carpenter under Johnson. At Breaux'srequest, Johnson had for some time been trying to getBreaux reclassified as a first class carpenter. He finallysucceeded and on March 16 he told Breaux of hisreclassification in a conversation which is the presentlydisputed incident.Breaux testified that Johnson told him he had finally gotthe carpenter's rating; that Johnson then held up his handand, pretending to write, said, "How about you?"; thatBreaux said, "I don't know what you mean"; that Johnsonreplied, "Well I believe you do. You know, like Herb[Asher] done"; that Breaux asked, "What makes youthink I need to write a letter?"; that Johnson then said,"Well, I have been told you signed a union card"; and that'i In this connection, I note, credit, and rely in part on thetestimony of Supervisor Winston Harris, with whom Petkovsekrode to work, that althoughHarris neverbrought up the Union intheir conversations, Petkovsek and employee Jack Whittaker (thelatter, a regular golfing partner of Harris) talked frequently withHarris about the Union, and repeatedly asked Harris, "Well,didn't the [Union] get you a raise?" Finally, Harris toldPetkovsek that Petkovsek could not help him nor could he helpPetkovsek and they should "skip" the subject of the Union intheir conversations.12 In an attempt by the General Counsel to discredit Koenig,employee H L. Bracht testified, but Koenig denied, that on orabout June 16 Koenig told Bracht that if that "s o.b [Thompson]presses these charges again," Koenig would "get" Thompson'sjob.Here,again,IcreditKoenig inhis denial that he made anysuch statement Even so, I would not find that sucha threat inresentmentofThompson's"charges"would constitute anadmission of the charges 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conversation ended with Breaux saying, "Well, I don'tbelieve I should write a letter."Supervisor Johnson denied the accuracy of this versionof the conversation. He testified that he told Breaux of hisreclassification and Breaux said he was "happy"; thatJohnson thensaid"Now I wish you wouldgo onover thereand get together with Herb and get after it"; that Breaux'sexpression became serious and he asked "What do youmean?"; that Johnson replied, "Well I want you to go andget together with Herb and be a team like we have alwaysbeen"; that Breaux still insisted, "I don't know what youmean"; that Johnson said, "I think you do, Breaux. I wantyou ... and Herb to be a team as we have always been." Inhis testimony, Johnson explained this last remark bysaying that there had been a recent drop in Breaux'sefficiency. He also denied that he made any gesture withhis hands as if writing a letter or that he or Breaux saidanything about writing a letter, about the Union, or aboutBreaux's having signed up with or joined a union.I credit Johnson's testimony and denials. Accordingly, Irecommend the dismissal of the allegation of thecomplaint that on March 16, 1966, Supervisor Johnsonattempted to induce an employee to write a letter to theUnionwithdrawing the authorization card he hadpreviouslysigned.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent as set forth in sectionIII,above, occurring in connection with the businessoperations of the Respondent as described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent engaged in an unfairlabor practice within the meaning of Section 8(a)(1) of theAct by granting and announcing a general wage increase toits employees to induce them to refrain from becoming orremaining members of the Union or giving any assistanceor support to it, I will recommend that it cease and desistfrom this and any similar act in the future and take suchaffirmative action as will effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.TheRespondent,Texas Gulf SulphurCompany, is anemployer engaged in commerce within the meaning of theAct.2.By granting and announcing a general wage increaseto its employees on February27, 1966,to induce itsemployees to refrain from becoming or remainingmembers ofOil,Chemical and AtomicWorkersInternationalUnion, AFL-CIO,a labor organization, the13 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a DecreeRespondent interfered with, restrained, and coerced itsemployees in the exercise of the organizational rightsguaranteed in Section 7 of the Act and thereby committedan unfair labor practice within the meaning of Section8(a)(1) of the Act.3.The aforesaid unfair labor practice was an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and (7) of the Act.4.The Respondent did not commit any of the otherunfair labor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law and upon theentirerecord in the case,and pursuant to Section 10(c) of the National LaborRelationsAct, as amended,it isrecommended that theRespondent, Texas Gulf Sulphur Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Grantingor announcing a wageincrease or otherbenefit to its employees to induce them to refrain frombecoming or remaining members ofor assisting orsupportingOil,ChemicalandAtomicWorkersInternationalUnion,AFL-CIO, or any other labororganization.(b)Engagingin any other act or acts which in like orsimilarmannerinterferewith,restrain,orcoerceemployees in the exercise of the right to self-organization,to form labororganizations,to joinor assistany labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inany other concerted activity for the purpose of collectivebargainingor othermutualaid and protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Post at its Spindletop mine and its BeaumontShipping Terminal in and near Beaumont, Texas, copies ofthe attached notice marked "Appendix B." 13 Copies ofsaid notices, to be furnished by the Regional Director forRegion 23, after being signed by a representative ofRespondent, shall be posted by it immediately uponreceipt thereof, and bemaintainedfor a period of 60consecutivedays thereafter, in conspicuous placesincludingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to complyherewith. 14IT ISFURTHER RECOMMENDEDthat theBoard dismissthe allegations of the complaintconcerningRespondent'scommission of unfair labor practices other than thosewhich have been herein specifically found.of the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "14 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith." APPENDIX ATEXAS GULF SULPHUR COMPANY(INCORPORATED)FASHION FAIR, INC.97FRASCH SULPHUR DIVISIONNEWGULF, WHARTON COUNTY, TEXAS 77462MARCH 17,1966As you know, paid union organizers have started acampaign to try and get you Texas Gulf Sulphuremployees at Spindletop to turn your affairs over to theirOil Workers Union.Unionorganizingtactics are new to us and probably tomany of you; but, we are told that we can look for thefollowing five regular propaganda techniques:1."Good Guy" approach-Theunion will wrap itselfin the flag and cite religious leaders and politicians forsupport.2."Fear" approach-Theunion will try to scare youthroughinsinuationsabout lack of security, loss ofjobs, favoritism, and threats about what can happen ifyou don't join or support the union.3."Band Wagon" approach-Unionsupporters willclaim that a lot of employees have already signed up,why don't you.4."SomethingforNothing"approach-Sinceeveryonelikes a bargain, the union will hold out it willget you more-more wages,morebenefits, etc.-and,itwon't cost you anything or at least not much.5."Half-truth"approach-Unionpropaganda willgive only part of the story, obviously the part that putsit in the most favorable light.The Oil Workers has already caused dissension betweensome of our employees, has circulated rumors trying tomake our men fearful of their jobs at Texas Gulf, and hascaused the discharge of one supervisor.Bickering andtrouble, the playing of oneman againstanother, and theseparation of men from their company is the food on whichunionsfeed.Is thiswhat you want as a steady diet? Wedon't think so.Any employee of Texas Gulf Sulphur Company has a rightto believe as he sees fit, including being foror against aunion.It isagainst thelaw andagainstthe policy of TexasGulf Sulphur Company to discharge or discriminateagainstany non-supervisory employee because he is eitherfor or againsta union.Whether you have signed a unioncard, have attendedunionmeetings,or have activelysupported the Oil Workers Union cannot, and will not,have any effect on your job at Texas Gulf SulphurCompany. But, the Company should and does expect itssupervisors not to actively support and organize for aunion.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT, by grantingor announcing a wageincrease or other benefit for our employees, or by anylike or related act, attempt to induce our employees torefrain from becoming or remaining members of Oil,Chemical and Atomic Workers International Union,AFL-CIO, or any other labororganization,or fromgiving any assistanceor support to such a labororganization.WE WILL NOT in any like orsimilarmannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organizatiork,.to formlabororganizations,to join any labor organization, tobargaincollectively through representatives of theirown choosing, and to engage in any other concertedactivities for the purpose of collectivebargaining orothermutualaid or protection, or to refrain from anyor all such activity.All our employees are free to become or remain, orrefrain from becomingor remaining,members of the Oil,Chemical and Atomic Workers International Union,AFL-CIO, or any other labor organization.TEXAS GULF SULPHURCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Fashion Fair,Inc., Cinbo, Inc., and Lois Priceof Ohio,Inc.andRetailClerks Union LocalNo. 445,RetailClerksInternationalAssociation,AFL-CIO. Case 25-CA-2329.February 23, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn October 6, 1966, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.163 NLRB No. 22